Title: To George Washington from James Brindley, 5 April 1787
From: Brindley, James
To: Washington, George



Sir
Havre de Grace [Md.] April 5th 1787

   I was detained in Charleston untill the 17th of March and returned for expedition, by the Philadelphia Packet—therefore had not time to return by Land. If You have any occasion for me on Potomac Please let me know and I will attend. have some expectation of Visiting James River Canal, but not Yet certain. I recd a Letter and a small Packet for You from Coll Washington which comes with this. He and Family was well when I left Charleston. I am Sir, Your very Humbe Servt

Jas Brindley

